Citation Nr: 0509134	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  02-21 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic bronchitis and 
chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
August 1958, November 1958 to November 1963, and March 1964 
to February 1968.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied service connection for chronic 
bronchitis and COPD (claimed as a lung/respiratory condition) 
and rocky mountain spotted fever.  

During a March 2004 hearing at the RO, and in December 2004 
correspondence, the veteran withdrew his claim for service 
connection for rocky mountain spotted fever.  As a result, 
this issue is no longer on appeal.  38 C.F.R. § 20.304 
(2004).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was treated for an episode of pneumonia while 
on active duty and evidence of old pleural disease was noted 
on a 1963 X-ray examination upon his discharge from his first 
period of service; his final service separation clinical and 
X-ray examinations of the chest in 1968 were normal; there is 
no post-service medical evidence of lung disease until many 
years post-service, and current medical evidence shows that 
the veteran does not have residuals of pneumonia and his 
bronchitis and COPD have been attributed to a longstanding 
history of cigarette smoking; there is no competent evidence 
that links a current lung disease to any incident of service.



CONCLUSION OF LAW

Entitlement to service connection for chronic bronchitis and 
COPD is not warranted.  38 U.S.C.A. §§ 1103, 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed his claim after the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claim.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claim now before 
the Board.  Discussions in the July 2002 rating decision on 
appeal, the October 2002 statement of the case (SOC) and the 
July 2004 SSOC (supplemental statement of the case) 
adequately informed him of the information and evidence 
needed to substantiate all aspects of his service connection 
claim.

A VCAA notice letter dated in April 2001 informed the veteran 
of the VCAA's implementing regulations, including that VA 
would assist him in obtaining government or private medical 
or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that this document shows that the 
appellant was notified of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, VCAA notice was 
provided to the veteran before the rating decision on appeal.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The April 2001 VCAA notice letter 
requested that the veteran "[p]lease notify us of any 
records you believe are relevant to establishing your 
claim."

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all available post-service medical 
records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

VA conducted an examination with regard to the veteran's 
claim in November 2001, which ruled out residuals of 
pneumonia and included an opinion on the etiology of the 
veteran's current lung diseases.  Subsequently, the RO has 
received no evidence that would require another VA 
examination, such as competent medical evidence of a nexus 
between the veteran's service and any current pulmonary 
disability.  The Board finds that the relevant medical 
evidence of record, to include the report of the November 
2001 VA examination, contains sufficient detail to make a 
decision on the veteran's claim.  Thus, there is no duty to 
seek any additional medical opinion with regard to his claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

During the pendency of his claim the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  During his March 2004 hearing and in 
correspondence received shortly thereafter, the veteran 
requested a 60-day extension during which to obtain a medical 
opinion supporting his claim.  He has not submitted such 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background

The veteran has offered contentions in written correspondence 
and during the March 2004 hearing at the RO.  The Board will 
address his contentions together for the sake of clarity.  He 
maintains that he now has chronic bronchitis and COPD as a 
result of pneumonia he suffered from while on active duty.  
He notes that he first received a post-service pulmonary 
diagnosis in 1996 or 1997, from VA physicians.  His brother 
has submitted a statement that the veteran was treated for 
pneumonia during active duty, that caused his current 
bronchitis and COPD.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records reveal that he was 
treated for pneumonia in 1958.  The report of a November 1958 
service medical examination provides that the veteran's lungs 
and chest were normal on clinical evaluation.  The report of 
the  medical history dated at that time indicates that the 
veteran was treated for pneumonia at Ft. Chaffee hospital in 
February 1958.  The report of an October 1963 separation from 
the first period of service medical examination shows that 
the veteran's lungs and chest were normal on clinical 
evaluation.  X-ray evaluation resulted in an impression of 
essentially normal chest with some blunting of the left 
costophrenic angle probably due to old pleural disease.  No 
pertinent clinical diagnosis was recorded.  The report of a 
February 1968 final discharge from service medical 
examination provides that the veteran's lungs and chest were 
normal on clinical evaluation.  No defects or diagnoses are 
identified.  The report includes the notation that the 
veteran had pneumonia one time, in 1958, with no 
complications or sequela.  

The veteran underwent a VA examination in November 2001.  The 
veteran's claims file was not available to the reviewer but 
the examiner's review of the veteran's medication indicates 
that he had reviewed the veteran's current VA treatment 
records.  The report sets forth the veteran's history of 
bilateral pneumonia; history of smoking since age 16, up to 
two packs a day; and current respiratory symptoms.  It also 
includes the results of all physical, diagnostic and clinical 
tests.  An X-ray found a 4 mm. calcified granuloma in the 
left upper lung.  The X-ray report specifically provides that 
it found no pneumonia, mass, pleural effusion or mediastinal 
widening.  The final pertinent diagnosis was chronic 
bronchitis and possible early COPD, probably secondary to 
long time cigarette smoking.  

Private and VA treatment records dated from 1998 through 2002 
include diagnoses of COPD and a notation that the veteran was 
a heavy smoker.  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a lung disease, to 
include chronic bronchitis and COPD.  

The Board acknowledges that the veteran had pneumonia in 1958 
while on active duty and evidence of old pleural disease was 
noted on a 1963 X-ray examination upon his discharge from his 
first period of service.  However, the remainder of his 
service medical records do not show a diagnosis of residuals 
of pneumonia and his final service separation clinical and X-
ray examinations of the chest in 1968 were normal.  The 
veteran has not reported any post-service treatment for a 
respiratory condition prior to the mid-1990's, nearly 30 
years after the pneumonia.  There is no post-service medical 
evidence of complaints, symptoms, findings or diagnoses of 
COPD or bronchitis until several decades after the veteran's 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

The November 2001 VA examination report is competent medical 
evidence against the veteran's claim.  Although the claims 
file was not reviewed, the examiner did base his opinion on 
his own medical training and expertise, current examination 
and clinical reports, current VA treatment records, and the 
veteran's history of smoking.  The veteran is competent to 
relate current or past smoking.  See Espiritu, supra.  
Further, to the extent that the examiner relied on the 
veteran's own reported history of pneumonia during service, 
such history is substantiated by the service medical records.  
In another words, the examiner took into consideration the 
veteran's in-service episode of pneumonia but concluded that 
the only current lung diagnoses, bronchitis and COPD, were 
due to longstanding smoking.  There is no competent evidence 
that links a current lung disorder to service, to include an 
episode of pneumonia decades ago.

The only evidence in support of the veteran's claims are the 
statements by the veteran and his brother.  They are 
competent to testify as to their observations of the 
veteran's in-service health.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  Nevertheless, the fact that the 
veteran had pneumonia during active duty is not at issue in 
this case.  As lay persons, however, the veteran and his 
brother do not possess the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu, supra.  
Consequently, their own lay statements do not constitute 
competent medical evidence linking the veteran's current 
bronchitis or COPD to his service or his in-service 
pneumonia, several decades earlier.  

In sum, the veteran was treated for an episode of pneumonia 
in 1958 while on active duty and evidence of old pleural 
disease was noted on a 1963 X-ray examination upon his 
discharge from his first period of service.  However, his 
final service separation clinical and X-ray examinations of 
the chest in 1968 were normal and there is no post-service 
medical evidence of lung disease until many years post-
service.  Medical evidence dated in recent years shows that 
the veteran does not have residuals of pneumonia and his 
bronchitis and COPD have been attributed to a longstanding 
history of cigarette smoking.  There is no competent evidence 
that links a current lung disease to any incident of service.

As to the medical opinion of a relationship between the 
veteran's currently diagnosed chronic bronchitis and early 
COPD with his history of smoking, the veteran has not claimed 
that his a current lung disease is related to in-service 
tobacco use.  In any event, legislation has been enacted 
which effectively prohibits service connection of death or 
disability on the basis that such resulted from disease or 
injury attributable to the use of tobacco products during a 
veteran's period of active service.  See 38 U.S.C.A. § 1103 
(West 2002).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for chronic bronchitis and COPD is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


